DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism for generating” in claim 4 and 5.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications,76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, claim 4 recites:
Mechanism for generating the offline code
and the inventor was in possession of that knowledge the written description requirement would be satisfied. On the other hand, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, for lack of written description must be made. 
MPEP § 2163.03(V) adds that while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257,262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (I) the claim defines the invention in functional language specifying Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Thus, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06).
The specification mentions “mechanism for generating” four times.. See Spec., [0003, 09, 10, 42]. In each instance, the Specification discloses the language broadly. At best, paragraph 42 notes that the mechanism for generating an offline  
Further regarding claim 4, claim 4 further fails to satisfy the written description for failure to disclose how the invention “determin[es] whether the client system is capable of generating the offline code” Because the specification does not disclose how the system makes this determination. At best, the specification explains that the “[u]ser device 102 can determine whether user device 02 supports emulator 160” but this does not disclose how the system determines whether the client system is capable of generating the offline code. Presumably, in order to make such a determination, the POS terminal would need to connect with and send messages between itself and the user device, but this process or the communications are not disclosed, and based on the claim language, determining whether the client system is capable of generating the offline code could be the result of the device not communicating in general. Accordingly, it is the Examiner’s opinion that a POSITA reading Applicant’s specification would not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim limitation “Mechanism for generating the offline code” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification mentions “mechanism for generating” four times.. See Spec., [0003, 09, 10, 42]. In each instance, the Specification discloses the language broadly. At best, paragraph 42 notes that the mechanism for generating an offline code is “an offline boarding code generation 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Dunne and Dwyre.
Claim 1
Dixon discloses: A method for facilitating enhanced offline payment, comprising:  
2. . . a location indicator from a charging system, 3wherein the location indicator indicates a location of a service;  4Dixon discloses a transit Point of Service (POS) terminal, a “farebox or . .  turnstile.” Dixon, [0041, 44]. Dixon teaches that “a rider may present the [financial institution portable payment device] FIPPD [] at the transit POS . . . . [and] [t]he track data, 
. . . that allows access to the service and 5corresponds to the location indicator, . . . and wherein the client system and the charging system are both 7offline; 8Dixon discloses that “[t]he track data, along with other transaction information, such as the time of day and the location of the transit POS [], can be transmitted to the transit central computer . . . the consumer is then given access to the transit facility.” Dixon, [0048]. Dixon teaches that the “transit fare collection is typically accomplished off-line.” Cf. Dixon, [0044]. Dixon also discloses that “[t]he transit reader 220 can capture from the FIPPD 130 financial institution account information, such as Magnetic Stripe Data (MSD), in an off-line mode.” Dixon, [0048]. 
. . . historical data associated with the service . . . ; 10Dixon connects transaction information with transaction history. Dixon teaches that “[t]he [transit transaction history] stored on the transit portable payment device [] is available to make determination of the cost of the fare at the moment of the transaction.” Dixon, [0045]. 
Sending . . . to the charging system. Dixon teaches that, from the rider’s FIPPD, “[t]he transit POS 240 collects and stores data such as the card 
As set forth in claim 1, Applicant claims a method wherein, upon arriving at a charging system, or turnstile, a passenger receives a location indicator and, in response, generates and sends a code that includes the passenger’s travel history. While both the turnstile and the passenger’s device are offline. 
Dixon is similar. Dixon teaches an “off-line . . . closed loop transaction processing system” for “transit collection.” Dixon, [0044]. According to Dixon, upon arriving at a transit POS, a rider presents a financial institution portable payment device (“FIPPD”). Dixon, [0048]. The transit POS receives the rider’s financial information, and the rider gains access to the transit. Dixon, [0048]. The POS system then sends “[t]he track data, along with other transaction information . . . to the transit central computer 270 via the transit private network 260,” where “[t]he transit transaction history may be accessed to calculate the value of a fare off-line.” Dixon, [0048, 50]. The fare is later settled online through the payment processing system. See Dixon, [0051, 66]. Dixon is similar to Applicant’s disclosure. But where Dixon teaches the rider sending credit card information, Applicant’s system processes information locally on the user’s device and then encodes it into a code, or message.

Dunne teaches: 
“obtaining, by a client system, . . . Dunne’s “payer device is configured to . . . receive transaction information data from the payee device regarding a transaction.” Dunne, [0028]. 
generating an offline code . . . wherein the offline code is readable by the 6charging system, Dunne’s “payer device is configured to . . . generate a payee token for the value of the transaction using the provisioned token and data retrieved from the transaction information data.” Dunne, [0028]. Dune describes an “offline peer-to-peer (P2P) payment method.” Dunne, [0037].
sending a message comprising the offline code.” Dunne’s payer device “send[s] the payee token from the payer device to the payee device.” Dunne, [0028]. 
Dunne teaches “a computer-implemented method for performing an offline peer-to-peer (P2P) based transaction . . . by a payer device.” Dunne, [0026]. Dunne’s payer device “establish[es] communication with a payee device via a short-range wireless communication . . . ; receive[s] transaction information data from the payee . . . ; . . . select[s] a provisioned token on the payer device; generate[s] a payee token for the value of the transaction using . . . data retrieved from the transaction information; send[s] the payee token . . . ; and settle[s] the 
A person of ordinary skill in the art (“POSITA”) would have been motivated to combine the teachings of Dixon with Dunne because doing so would offer rider’s a more-secure means for transmitting financial information. When Dixon’s rider presents an FIPPD at a transit POS, the transit POS receives the rider’s financial intuition information. Reading Dixon, a POSITA would have immediately recognized a need for more securely sending information and would have turned to Dunne. According to Dunne, a payer device can operate in an offline environment to receive transaction information from a payee device and, in response, generate a payee token for the transaction value. A POSITA would have recognized the benefits of performing the transaction on the user’s device and sending the resulting payment through a token. The POSITA, thus, would have modified Dixon so that after receiving from the turnstile rider transaction information (turnstile identifier), Dixon’s device would be able to perform the fare transaction and send, through QR code or NFC protocol, a token for the fare amount. See Dunne, [0041]. Additionally, the POSITA would recognize that modifying Dixon with Dunne would constitute a simple substitution, as it would require programming well within the skillset of an ordinary programmer. 
See Dwyre, U.S. Pub. No. 2013/0179352. 
Dwyre teaches: 
encoding . . . in a field of the offline 9code . . . . Dwyre teaches a system that allows “mobile device[s] [to] periodically receive and locally store offline transaction code keys 285. Dwyre, [0048]. When, later, the customer makes an offline transaction, the key can be used to encode transaction information into an offline transaction code. Dwyre, [0052–53] (“[A] user of the mobile device may wish to conduct a purchase transaction with the point of sale device. Accordingly, the mobile device may generate offline transaction code C by performing encryption function f, known to both the mobile device and the payment authority server on current time code t0 using key xo. . . . transaction code C may be further based on an amount of the requested transaction, an identity of the user, an identity of the merchant, a selected payment account, and/or other parameters.”).

For these reasons, it was obvious to a person of ordinary skill in the art to combine the teachings of Dixon with Dunne and Dwyre to arrive at the teachings of Applicant’s claim 1 at a time before Applicant effectively filed the current Application. 
Claims 2 and 12
Claims 2 and 12 depend from claims 1 and 11 respectively but, otherwise, teach the same limitations. Accordingly, the Examiner addresses claim 2 as representative of claim 12.

Dixon discloses: 
wherein the service is a ride on a transport, 2and . . . indicates a fare.” Dixon “calculate[s] the value of a fare off-line” “in a transit fare transaction.” Dixon, [0002, 50]. 
Dunne teaches: 
the offline code. Dunne, [0026] (generating a payee token for the value of the transaction). 
For the same reasons set forth for claim 1, a POSITA would have found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 2 and 12. Claims 2 and 12 are rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 
Claims 3 and 13
Claims 3 and 13 depend from claims 2 and 12 respectively but, otherwise, teach the same limitations. Accordingly, the Examiner addresses claim 3 as representative of claim 13.
Dixon discloses:
wherein the historical data indicates a 2travel history of a journey, and wherein the ride indicates a phase of the journey. Dixon explains that “[i]f one transaction has an impact on the cost of the next transaction, as in the case of a discounted transfer when the patron transfers to the next 
For the same reasons set forth for claim 1, a POSITA would have found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 3 and 13. Claims 3 and 13 are rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 
Claim 8
Dunne teaches: 
operating the client 2system based on host card emulation (HCE). Dunne teaches that “a user . . . create[s] provisioned tokens securely from their already provisioned payment card.” Dunne, [0030]. Dune’s device is configurable to communicate by Near Field Communication (NFC) interface.” 
Because Dunne provisions payment cards and communicates by NFC, a person of ordinary skill in the art would understand Dunne to, at minimum, contemplate host card emulation (HCE). Pandy explains that “NFC with host card emulation (HCE) software that replaces the [secure element] SE in the mobile phone to enable the NFC wallet app to perform card emulation.” Susan Pandy et al., Payment Strategies, Federal Reserve Bank of Boston (May 10, 2016). With 
For these reasons as well as the reasons set forth for claim 1, a POSITA would have found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 8. Claim 8 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 
Claims 9 and 19
Claims 9 and 19 depend from claims 1 and 11 respectively but, otherwise, teach the same limitations. Accordingly, the Examiner addresses claim 9 as representative of claim 19.
Dunne teaches: 
wherein the message is based on a short-2range communication protocol that does not require scanning the offline code. Dunne teaches that “[t]he payee token 155 may be then transmitted from the payer device 100 . . . using the NFC protocol.” Dunne, [0041].
For the same reasons set forth for claim 1, a POSITA would have found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 9 and 19. Claims 9 and 19 are rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 

Claim 10
Dixon discloses: 
2receiving updated historical data from the charging system; Dixon discloses that “[t]he transit portable payment device 210 is updated through writing information back to the transit portable payment device 210 as necessary to document the transaction on the transit portable device.” Dixon, [0044]. 
storing the updated historical data in a local storage device. Dixon teaches that “the appropriate transit portable payment device 210 history is available at the time of the transfer transaction” and is “stored on the transit portable payment device.” Dixon, [0045]. 
For the same reasons set forth for claim 1, a POSITA would have found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 10. Claim 10 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 
Claim 11
Dixon discloses: 
A method for facilitating enhanced offline payment, comprising:  
2. . . a location indicator . . . , 3wherein the location indicator indicates a location of a service;  4Dixon discloses a transit Point of Service (POS) terminal, a “farebox or . .  turnstile.” Dixon, [0041, 44]. Dixon teaches 
. . . that allows access to the 5service and corresponds to the location indicator . . . ; Dixon discloses that “[t]he track data, along with other transaction information, such as the time of day and the location of the transit POS [], can be transmitted to the transit central computer . . . [and] the consumer is then given access to the transit facility.” Dixon, [0048]. 
obtaining historical data associated with the service . . . ;  10 Dixon connects transaction information with transaction history. Dixon teaches that “[t]he [transit transaction history] stored on the transit portable payment device [] is available to make determination of the cost of the fare at the moment of the transaction.” Dixon, [0045]. 
determining a charging amount for the service based on the historical data;11 12Dixon teaches that “[t]he [transit transaction history] stored on the transit portable payment device [] is available to make determination of the cost of the fare at the moment of the transaction.” Dixon, [0045].

Dunne teaches:
sending, by a charging system, . . . to a client system . . . ; Dunne’s “payee device is configured to: send the transaction information data to the payer device.” Dunne, [0028]. 
obtaining, from the client system, an offline code . . . , wherein the offline code is 6readable by the charging system, and wherein the client system and the charging system are both offline; Dunne’s “payer device is configured to . . . generate a payee token for the value of the transaction using the provisioned token and data retrieved from the transaction information data.” Dunne, [0028]. Dune describes an “offline peer-to-peer (P2P) payment method.” Dunne, [0037]. 
sending a message comprising an acknowledgment for the offline code to 13the client system. Dunne discloses that “[t]he payer may be notified of the transfer at the payer device 100.” Dunne, [0042]. Although the notification relates to ultimate settling of the token, a POSITA reading Dunne would understand that a notification could be sent to the payer device for any point of the transaction process, including successful receipt of the payment token. 

Dwyre teaches: 
. . . from a field of the 9offline code; Dwyre teaches a system that allows “mobile device[s] [to] periodically receive and locally store offline transaction code keys 285. Dwyre, [0048]. When, later, the customer makes an offline transaction, the key can be used to encode transaction information into an offline transaction code. Dwyre, [0052–53] (“[A] user of the mobile device may wish to conduct a purchase transaction with the point of sale device. Accordingly, the mobile device may generate offline transaction code C by performing encryption function f, known to both the mobile device and the payment authority server on current time code t0 using key xo. . . . transaction code C may be further based on an amount of the requested transaction, an identity of the user, an identity of the merchant, a selected payment account, and/or other parameters.”). 
For the same reasons set forth for claim 1, a POSITA would found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 11. Claim 11 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 

Claim 14
Dixon discloses:
3determining a fare based on the offline code and a discount amount based 4on the historical data; 5Dixon discloses that “the transit transaction history stored in step 430 may be accessed to calculate off-line (e.g.; not in real time) the value of a fare using the stored transaction data and the transit agency policies.” Dixon, [0059]. Dixon explains that “the set of transit transactions may then be ordered chronologically by transit events (e.g.; entry, transfer, or exit); and the transit fare can be derived using the chronology of transit events based on predetermined transit agency rules and policies.” Dixon, [0059]. 
determining the charging amount by deducting the discount amount from 6the fare. Dixon does not expressly disclose “deducting the discount,” but Dixon discloses determining a fair amount based on discounting factors such as “concessions based on age, student status, or frequent ridership.” Accordingly, whether by calculating by applying a multiplied discount, i.e., 70% of the normal fare cost, or by subtracting a discount, i.e., 30% off of the normal fare, a POSITA would understand Dixon to be capable of “determining the charging amount by deducting the discount amount from the fare.” Dixon, [0059]. 

Claim 17
Dunne teaches:
2storing the charging amount as a bill; 3Dunne teaches that “[a] receipt for the sale may be stored within the payer device 100 and may be linked to the generated payee token 155 which is also stored on the payer device 100.” Dunne, [0040]. 
asynchronously resolving the bill with a billing server. Dunne discloses that “[t]he transaction may be settled the next time either one of the payer device 100 or the payee device 200 connects to a secure network.” Dunne, [0041]. 
For the same reasons set forth for claim 1, a POSITA would found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 17. Claim 17 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 

Claim 18
Dixon discloses:
wherein the charging system operates on 2a point of sale (POS) system. Dixon’s charging station is a transit POS. Dixon, [0044]. 
For the same reasons set forth for claim 1, a POSITA would found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 18. Claim 18 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 
Claim 20
Dixon discloses:
2updating the travel data to incorporate the access to the service; and  3Dixon discloses that “[t]he track data, along with other transaction information, such as the time of day and the location of the transit POS 240, can be transmitted to the transit central computer 270 via the transit private network 260. Dixon, [0048]. Dixon further discloses that “[t]he transaction information can be stored an analyzed at the transit central computer 320.” Dixon, [0049]. 
sending the updated travel data to the client system. Again, Dixon discloses that “[t]he track data, along with other transaction information, such as the time of day and the location of the transit POS 240, can be 
For the same reasons set forth for claim 1, a POSITA would found it obvious to combine the teachings of Dixon with Dunne to arrive at Applicant’s claims 18. Claim 18 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne and Dwyre. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, Dunne, and Dwyre as applied to claim 1 above, and further in view of Sung.
Claim 4
The method of claim 1, further comprising:  
2determining whether the client system is capable of generating the offline 3code corresponding to the location indicator; and Sung teaches “determining that the selectively offline capable voice action can be completed offline.” Sung, [0005]. 
4in response to the client system being incapable, obtaining a mechanism 5for generating the offline code corresponding to the location indicator. Sung teaches “in response to determining that the selectively offline capable voicer action cannot be completed offline, the method may locally persist data generated by the local processing for the selectively offline capable 
As discussed above with respect to claim 1, Dixon discloses a method for a user to swipe their mobile phone at a terminal to gain access to a transportation service and the terminal forwards all relevant information to a central processing computer to determine a fare amount. Dixon is combined with Dunne and Dwyre, however, because a POSITA would recognize the benefits of being able to, at the user’s mobile device, calculate the fare and encrypt payment details. Nevertheless, as Dixon discloses a method for calculating everything outside the user’s phone, a POSITA would consider not completely abandoning this process. Especially, where in the case of transit transactions, providing multiple means to transact with a transportation terminal is important for allowing customers to quickly move onto the next phase of their journey. See generally Altenhofen et al., Method and System for Transit Processing, U.S. Pub. No. 2019/0156330 (Filed June 29, 2017) (disclosing a method for conducting both online and offline data authentication to increase the chance that a traveler is allowed access to the transportation service). Accordingly, the POSITA would have looked to a method for determining whether the user’s device could perform the offline steps needed to submit the transaction because the POSITA would have Dixon’s method as backup in case the user’s 
For this reason, a POSITA would have found it obvious to combine Dixon, Dunne, Dwyre, and Sung to arrive at Applicant’s claims 4. Claim 4 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne, Dwyre, and Sung. 
Claims 5-6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, Dunne, and Dwyre as applied to claims 1 and 11 above, and further in view of Karpenko.
Claim 5
Karpenko teaches: 
storing code data in a 2local storage device, wherein the code data comprises a mechanism for generating       SR ALIZ-A16508US Patent Application.doc the offline code and a key associated with the charging device. Karpenko teaches that “the mobile payment application may have the certificate authority public key stored in the secure element or other secure memory of the mobile device or may have access to the key from the general purpose memory of the mobile device.” Karpenko, [0026]. Karpenko explains that “[t]he merchant certificate may be signed by a private key of the certificate authority and thus, the mobile payment application may apply the 
Combined, Dixon in view of Dunne and Dwyre teach the portions of Applicant’s invention directed to exchanging terminal information and processing an offline fare payment by a user device. But although Dunne and Dwyre each teach encryption methods to protect the information exchanged, neither teach methods for verifying the source of the encrypted information. Nevertheless, Karpenko does. See Karpenko et al., Secure Remote Payment Transaction Processing Using a Secure Element, U.S. Pub. No. 2015/0052064 (Filed Aug. 15, 204).  
A person of ordinary skill in the art would have been motivated to combine the teachings of Dixon, Dunne, and Dwyre with Karpenko because doing so would allow for validation of the authenticity and validity of the payment token or code sent to the terminal by the user’s device. A POSITA would recognize that validating the authenticity of payment tokens or codes is an important feature of cryptography, especially where, in the transportation fare business, quickly transacting is important. See Dixon, [0005] (recognizing the “need in such environments to process a transaction within about 300 ms, a transit system industry standard”).  Accordingly, the POSITA would have looked to a reference 
For these reasons, a POSITA would have found it obvious to combine Dixon, Dunne, Dwyre, and Karpenko to arrive at Applicant’s claims 5. Claim 5 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne, Dwyre, and Karpenko. 
Claim 6
Karpenko teaches:  
3determining whether the key is valid; 4Karpenko teaches that “if the mobile payment application can validate the signature by the certificate authority private key, the mobile payment application may determine that the certificate authority provided the merchant certificate.” Karpenko, [0026]. 
in response to the key being valid, encrypting the offline code with the 5valid key and including the encrypted offline code in the message. Karpenko discloses that “if the merchant application is validated, the mobile payment application may extract the public key from the merchant certificate and may use the public key to encrypt sensitive payment information.” Karpenko, [0027]. 

Claim 15
Karpenko teaches:  
3obtaining encrypted data from a notification message; Karpenko receives encrypted sensitive payment information. Karpenko, [0027].
4decrypting the encrypted data based on a key associated with the charging 5system. Karpenko teaches that “[t]he merchant computer 130 may securely store the corresponding private key associated with the merchant public-private key pair and may use the private key to decrypt the payment information and initiate a transaction.” Karpenko, [0028]. 
For the same reasons set forth for claim 5, a POSITA would have found it obvious to combine Dixon, Dunne, Dwyre, and Karpenko to arrive at Applicant’s claims 15. Claim 15 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne, Dwyre, and Karpenko. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, Dunne, Dwyre, and Karpenko as applied to claims 6 above, and further in view of Hazel.
Claim 7
Hazel discloses:
in response to the key being invalid, the 2method further comprises obtaining a new key from a key management server. Hazel teaches that “[i]f the retrieved key does not result in a valid decryption, another key is retrieved and the process continues.” Hazel, [0239]. 
For the same reasons a POSITA would have combined Dixon, Dunne, and Dwyre with Karpenko, a POSITA would have combined Dixon, Dunne, and Dwyre with Hazel. Karpenko and Hazel each teach methods of validating the authenticity of a received token or code. A POSITA would understand that validating the authenticity of a received token or code is an important security function of cryptography. Karpenko and Hazel are one of many examples of validation methods that could be simply substituted or added in sequence into any cryptography system. 
For these reasons, a POSITA would have found it obvious to combine Dixon, Dunne, Dwyre, Karpenko, and Hazel to arrive at Applicant’s claims 7. . 
Claim16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, Dunne, and Dwyre as applied to claim 11 above, and further in view of Karpenko and Hazel.
Claim 16
Dixon teaches: 
granting access to the service. Dixon teaches “the consumer is then given access to the transit facility.” Dixon, [0048].
Karpenko teaches:
in response to the offline code being valid, . . . . Karpenko teaches that, once validated, the merchant server may initiate a payment transaction. Karpenko, [0028].
Hazel teaches:
determining validity of the offline code based on the location indicator;  34Hazel teaches that “time stamp information, location information and other ancillary information can also be provided to facilitate detection of fraudulent transactions.” Hazel, [0019]. Explains that “tagging the information with time and location data can be used to perform checks such as checks for duplicate transactions and checks to verify that the location 
For the same reasons as set forth for claim 5, a POSITA would have found it obvious to combine the teachings of Dixon, Dunne, and Dwyer with Karpenko. A person of ordinary skill in the art would have been motivated to combine the teachings of Dixon, Dunne, and Dwyre with Karpenko because doing so would allow for validation of the authenticity and validity of the payment token or code sent to the terminal by the user’s device. A POSITA would recognize that validating the authenticity of payment tokens or codes is an important feature of cryptography, especially where, in the transportation fare business, quickly transacting is important. See Dixon, [0005] (recognizing the “need in such environments to process a transaction within about 300 ms, a transit system industry standard”).  Accordingly, the POSITA would have looked to a reference such as Karpenko to teach a method of validating the authenticity of the source of the fare payment.
	For reasons similar to those set forth for claim 7, a POSITA would have found it obvious to combine Dixon, Dunne, Dwyre, Karpenko, and Hazel. Karpenko and Hazel each teach methods of validating the authenticity of a received token or code. A POSITA would understand that validating the authenticity of a received token or code is an important security function of 
Claim 16 is rejected under 35 U.S.C. § 103 as obvious over Dixon in view of Dunne, Dwyre, Karpenko, and Hazel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Altenhofen et al., Method and System for Transit Processing, U.S. Pub. No. 2019/0156330 (Filed June 29, 2017). Altenhofen discloses a method that may include receiving, by an access device and from a communication device operated by a user, credential data. The method may also include simultaneously transmitting, by the access device, the received credential data in an authorization request message to a server computer and initiating, by the access device, an offline data authentication (ODA) process using the received credential data. The method may further include, in response to receiving, by the access device and from the server computer, an authorization response message within a predetermined period of time after transmitting the credential data in the authorization request message to the server computer, determining whether to grant or deny the user access to a 
Chen et al., Information Identification Code-Based Information Authentication Method and Terminal, U.S. Pub. No. 20190279326 (Filed May 23, 2019). Chen claims priority to a foreign application filed January 25, 2017. Chen disclose an information identification code-based information authentication method, a terminal, and a computer storage medium. The method includes: generating an information identification code, the information identification code carrying a first identifier used for representing a user identity and a second identifier used for representing a generation time of the information identification code; and initiating, by a first terminal, or receiving, from the first terminal, a first request according to the information identification code, to request a second terminal to perform identity authentication on the first terminal to satisfy a target requirement.
Drapkin et al., Point Of Sale Product Authorization, U.S. Pub. No. 20070043682 (Filed June 29, 2006). Drapkin discloses A method for authorizing a sale of a product, comprising: sending a first key from a point of sale device to a key management system; determining if the first key is 
Adamson, Offline Code Based Reloading System, CA 2430456 C (Filed May 30, 2003). Adamson discloses An offline code-based reload device and method for adding value to a reconfigurable memory storage means in a portable storage medium. Reload is effected using a reload device not directly connected by telephone or any other communication network to a 
Xu et al., Numerical Value Transferring Method, Terminal, Server, and System, WO 2015103886 (Filed Jan. 7, 2014). Xu discloses a portable electronic device for generating a graphic code for an offline transaction is described. The portable electronic device includes display, one or more processors, and memory storing one or more programs. The portable electronic device receives a request to make an offline payment, and generates a graphic code using an encrypted key that corresponds to an account number of a user of the portable electronic device. The graphic code 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685